DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20170094676 A1, hereinafter Kim with priority us provisional application US 62/232,878 filed on 2015-09-25, hereinafter Kim’878 in view of Lee et al. US 20160330011 A1, hereinafter Lee and further in view of Fujishiro et al. US 10638491 B2, hereinafter Fujishiro with priority  U.S. Provisional Application No. 62/165,315 (filed May 22, 2015), hereinafter Fujishiro’315 and further in view of Han et al. US20150016311A1, hereinafter Han.
Regarding claim 1, Kim teaches a method of a user equipment (Kim: Summary), the method comprising:
receiving, from a transmitting device, a semi-persistent scheduling resource assignment on a time and frequency resource, wherein the semi-persistent  scheduling resource assignment indicates a set of resources for uplink transmission (Kim: para. [0073 & 0076-0077] ENB 320 is capable of instructing the UE 310 to perform the RRC connection re-configuration in operation 340. The ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL); Kim’878: page 8 2nd paragraph), 
the set of resources  comprises a plurality of domain (Kim: para. [0076-0077] and Fig. 9 TDD mode) resources (Kim: para. [0090-0091] UE 310 is capable of initiating the monitoring of an SPS C-RNTI in a serving cell set with SPS (or in a scheduling cell of a serving cell set with SPS) in operation 430. The scheduling cell refers to a serving cell that performs the transmission of scheduling signals (downlink assignment and uplink grant) for a serving cell set with a cross carrier scheduling. And Table 2 - semiPersistSchedlntervalUL - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on; Kim’878: page 13 and page 10),
the semi-persistent scheduling resource assignment is associated with a semi-persistent scheduling configuration (Kim: para. [0088 & 0073-0077 & 0080] When SemiPersistSchedSCell is signaled (or configured), a serving cell indicated by the SemiPersistSchedSCell may be set with SPS. And Table 2; Kim’878: pages 12-13 and page 10), 
and each domain resource (Kim: para. [0090-0094 & 0074-0075] and FIG. 4, UE 310 ascertains that uplink grants configured in a sub-frame satisfying the following equation occur sequentially in operation 450. That is, UE 310 detects a sub-frame where an uplink grant is configured, based on the following equation.
−(10*SFN+subframe)=[(10*SFNstart time+subframestart time)+N*semiPersistSchedIntervalUL+Subframe_Offset*(N modulo 2)] modulo 10240. And Table 2 - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on. Kim’878: pages 12-13 and page 10) of the plurality of time domain resources (Kim: para. [0090-0091] UE 310 is capable of initiating the monitoring of an SPS C-RNTI in a serving cell set with SPS (or in a scheduling cell of a serving cell set with SPS) in operation 430. The scheduling cell refers to a serving cell that performs the transmission of scheduling signals (downlink assignment and uplink grant) for a serving cell set with a cross carrier scheduling. And Table 2 - semiPersistSchedlntervalUL - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on; Kim’878: page 13 and page 10) has a transmission time interval length corresponding to symbols (Kim: para. [0055] and FIG. 2 Physical layers (PHY) 220 and 225 in UE and ENB are capable of channel-coding and modulating data from the higher layers, creating OFDM symbols, and transmitting them via a wireless channel; Kim’878: pages 4-5);
receiving an indication, wherein the indication indicates a subset of the plurality of time domain resources for semi-persistent scheduling related data communications (Kim: para. [0061] UE set with a conditional transmission operation may be configured with a semi-persistent scheduling (SPS) uplink transmission, and para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL). Kim’878: pages 6-8) to be skipped, muted, or a combination thereof (Kim: para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Kim’878: pages 7-8), 
and the subset (Kim: para. [0090-0094 & 0074-0075] and FIG. 4, UE 310 ascertains that uplink grants configured in a sub-frame satisfying the following equation occur sequentially in operation 450. That is, UE 310 detects a sub-frame where an uplink grant is configured, based on the following equation.
−(10*SFN+subframe)=[(10*SFNstart time+subframestart time)+N*semiPersistSchedIntervalUL+Subframe_Offset*(N modulo 2)]modulo 10240. And Table 2 - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on; Kim’878: pages 12-13 and page 10)
of the plurality of time domain resources occurs between two time domain resources of the plurality of the time domain resources (Kim: Para. [0074-0077 & 0080-0084] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, may be defined as the format of ENUMERATED {SETUP}, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Para. [0080-0084] SkipUplinkTransmission: conditional transmission instruction. Enumerate {SETUP}.  SkipUplinkTransmission instruction the location and interval of which uplink subframe to be skipped can be among or between the SPS scheduling resources. Kim’878: page 8 2nd paragraph and pages 10, 12-13); and
in response to receiving the indication prior to the subset of the plurality of time domain resources (Kim: para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0078] UE 310: determines to perform the first transmission or the re-transmission, considering SPS-ConfigUL, SkipUplinkTransmission, a condition as to whether SemiPersistSchedSCell exists and the value, a characteristic of the first available transmission resource, and a type of re-transmission; and performs the uplink transmission. therefore, Kim teaches receiving SPS configuration with skip uplink transmission instruction prior to the resource for skip uplink transmission. Kim’878: pages 7-8), 
skipping semi-persistent scheduling related data communication, muting the semi-persistent scheduling related data communication, or a combination thereof for uplink transmission of semi-persistent scheduling related data communications (Kim: para. [0061] UE set with a conditional transmission operation may be configured with a semi-persistent scheduling (SPS) uplink transmission, and para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL). Kim’878: pages 6-8) in the subset of the plurality of time domain resources (Kim: para. [0073] the ENB 320 is capable of instructing the UE 310 to perform the RRC connection re-configuration in operation 340. The ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, may be defined as the format of ENUMERATED {SETUP}, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Kim’878: pages 7-8).
It is noted that Kim does not explicitly disclose:
the set of resources comprises a plurality of time domain resources,
and each time domain resource of the plurality of time domain resources has a transmission time interval length corresponding to a number of symbols.
However, Lee from the same or similar fields of endeavor teaches the use of:
the set of resources comprises a plurality of time domain resources (Lee: para. [0108] The basic time-domain unit for dynamic scheduling may be one subframe and may include two consecutive timeslots. This may be referred to as a RB pair or a Physical RB pair),
and each time domain resource of the plurality of time domain resources has a transmission time interval length (Lee: para. [0427] Time-Frequency resources may include any of: (1) one or more Resource Elements (REs), one or more Resource Blocks (RBs), and/or (3) one or more symbols. para. [0168 &] An UL DM-RS pattern may be changed when PUSCH RE muting is used (e.g., applied) due to the collision with a DL channel or a RS. The RS pattern may be interchangeably associated with and refer to a RS structure, a RS location, and/or a RS time/frequency location) corresponding to a number of symbols (Lee: para. [0106 & 0420 & 0428-0429] Each subframe may consist of two timeslots of 0.5 ms each. There may be either seven or six OFDM symbols per timeslot. Seven symbols per timeslot may be used with normal CP length, and six symbols per timeslot may be used with extended CP length). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lee in the method Kim. One of ordinary skill in the art would be motivated to do so for to mitigate interference using for example, collision avoidance and/or power control (Lee: para. [0086-0095]).
It is noted that Kim and Lee do not explicitly teach: receiving an indication on a physical downlink control channel (PDCCH).
However, Fujishiro from the same or similar fields of endeavor teaches the use of: receiving an indication on a physical downlink control channel (PDCCH) (Fujishiro: col. 15 lines 34-39 In step S502, the eNB 200 transmits, to the UE 100, DCI (SPS activation instruction) for activating SPS (Enhanced SPS), using the PDCCH; Fujishiro’315: page 66 line 33 to pages 67 lines 4. Fujishiro: col. 14 lines 26-51 An uplink radio resource is allocated from the eNB 200 to the UE 100, by SPS. Special SPS in which nonperformance (or skip, claim 1) of uplink transmission  in a transmission opportunity defined according to an SPS periodicity (SPS transmission opportunity) is permitted is configured in the UE 100 by the eNB 200. The “uplink transmission” is PUSCH transmission including not only transmission of uplink data but also transmission of padding data. In normal SPS, the UE 100 needs to always perform uplink transmission in the SPS transmission opportunity. In contrast to this, in the special SPS, nonperformance of uplink transmission in the SPS transmission opportunity is permitted. Hereinafter, such special SPS will be referred to as “Enhanced SPS”; Fujishiro’315: page 55 lines 33-37, page 65 line 36 to page 66 line 12). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Fujishiro in the method Kim and Lee. One of ordinary skill in the art would be motivated to do so for to power consumption of the UE 100 can be thereby further suppressed (Fujishiro: col. 14 lines 26-51).
It is noted that Kim,and Lee and Fujishiro do not explicitly teach: in response to receiving the indication a predetermined time prior to the subset of the plurality of time domain resources.
However, Han from the same or similar fields of endeavor teaches the use of: in response to receiving the indication a predetermined time prior to the subset of the plurality of time domain resources (Han: Abstract - provide conditional physical uplink control channel (PUCCH) resource allocation in time division duplex (TDD) for a hybrid automatic retransmission request-acknowledge (HARQ-ACK) transmission in a subframe n. User equipment (UE) can receive a downlink control channel within a prior specified subframe, wherein the prior specified subframe occurs in time before the subframe n. para. [0082-0083 & 0045] In an example, the prior specified subframe can include a subframe n−k where kεK, and where a downlink association set index K is defined in a Table 10.1.3.1-1 in a Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) standard Release 11 Technical Specification (TS) 36.213 (e.g., Table 3), and K can include a set of M elements {k0, k1, . . . kM−1} depending on the subframe n and an uplink/downlink (UL/DL) configuration. Para. [0045] For example, in uplink-downlink configuration 4, uplink subframe 2 (subframe n) handles ACK/NACK feedback for downlink and special subframes which are {12, 8, 7, 11} subframes (subframes km) earlier than uplink subframe 2 (i.e., downlink and special subframes {0, 4, 5, 1} (or downlink and special subframes n−km)) and M equals 4. Uplink subframe 3 (subframe n) handles ACK/NACK feedback for downlink subframes which are {6, 5, 4, 7}subframes (subframes km) earlier than uplink subframe 3 (i.e., downlink subframes {7, 8, 9, 6} (or downlink subframes n−km)) and M equals 4. For uplink-downlink configuration 5 uplink subframe 2, M equals 9. For uplink-downlink configuration 0, uplink subframe 2, M equals one, and uplink subframe 3, M equals zero). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Han in the method Kim, Lee and Fujishiro. One of ordinary skill in the art would be motivated to do so for reserving the PUCCH resources for each DL subframe, PUSCH resource can be efficiently scheduled for the DL subframes within a bundling window. The PUCCH resource for HARQ-ACK in TDD can also be determined by a function of the lowest CCE index of the scheduling PDCCH (Han: para. [0050]).

Regarding claim 2, Kim, Lee, Fujishiro and Han teach the method of claim 1, wherein the indication is received at least a predetermined time before the subset of the plurality of the resources (Han: Abstract - provide conditional physical uplink control channel (PUCCH) resource allocation in time division duplex (TDD) for a hybrid automatic retransmission request-acknowledge (HARQ-ACK) transmission in a subframe n. User equipment (UE) can receive a downlink control channel within a prior specified subframe, wherein the prior specified subframe occurs in time before the subframe n. para. [0082-0083 & 0045] In an example, the prior specified subframe can include a subframe n−k where kεK, and where a downlink association set index K is defined in a Table 10.1.3.1-1 in a Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) standard Release 11 Technical Specification (TS) 36.213 (e.g., Table 3), and K can include a set of M elements {k0, k1, . . . kM−1} depending on the subframe n and an uplink/downlink (UL/DL) configuration. Para. [0045] For example, in uplink-downlink configuration 4, uplink subframe 2 (subframe n) handles ACK/NACK feedback for downlink and special subframes which are {12, 8, 7, 11} subframes (subframes km) earlier than uplink subframe 2 (i.e., downlink and special subframes {0, 4, 5, 1} (or downlink and special subframes n−km)) and M equals 4. Uplink subframe 3 (subframe n) handles ACK/NACK feedback for downlink subframes which are {6, 5, 4, 7}subframes (subframes km) earlier than uplink subframe 3 (i.e., downlink subframes {7, 8, 9, 6} (or downlink subframes n−km)) and M equals 4. For uplink-downlink configuration 5 uplink subframe 2, M equals 9. For uplink-downlink configuration 0, uplink subframe 2, M equals one, and uplink subframe 3, M equals zero). One of ordinary skill in the art would be motivated to do so for reserving the PUCCH resources for each DL subframe, PUSCH resource can be efficiently scheduled for the DL subframes within a bundling window. The PUCCH resource for HARQ-ACK in TDD can also be determined by a function of the lowest CCE index of the scheduling PDCCH (Han: para. [0050]).

Regarding claim 3, Kim, Lee, Fujishiro and Han teach the method of claim 1, wherein the semi-persistent scheduling resource assignment is for uplink transmissions (Kim: para. [0073] the ENB 320 is capable of instructing the UE 310 to perform the RRC connection re-configuration in operation 340. The ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, may be defined as the format of ENUMERATED {SETUP}, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Kim’878: pages 7-8).

Regarding claim 5, Kim, Lee, Fujishiro and Han teach the method of claim 1, wherein the indication is sent via a physical downlink control channel control command (Kim: para. [0076 & 0091-0092] When an uplink transmission resource allocated for new transmission is available in operation 350, UE 310 determines whether the uplink transmission is performed in operation 360. The uplink transmission resource allocated for the new transmission may be a transmission resource which is allocated via PDCCH addressed by a C-RNTI of UE 310. Kim’878: pages 7-8).

Regarding claim 6, Kim, Lee, Fujishiro and Han teach the method of claim 5, wherein the indication is processed at identified time intervals.
(Kim: para. [0073] the ENB 320 is capable of instructing the UE 310 to perform the RRC connection re-configuration in operation 340. The ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. para. [0090-0094 & 0074-0075] and FIG. 4, UE 310 ascertains that uplink grants configured in a sub-frame satisfying the following equation occur sequentially in operation 450. That is, UE 310 detects a sub-frame where an uplink grant is configured, based on the following equation.
−(10*SFN+subframe)=[(10*SFNstart time+subframestart time)+N*semiPersistSchedIntervalUL+Subframe_Offset*(N modulo 2)]modulo 10240. And Table 2 - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on; Kim’878: pages 12-13 and page 10)

Regarding claim 7, Kim, Lee, Fujishiro and Han teach the method of claim 1, wherein the subset of the plurality of time domain resources has a fixed duration (Kim: para. [0073] the ENB 320 is capable of instructing the UE 310 to perform the RRC connection re-configuration in operation 340. The ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation).

Regarding claim 8, Kim, Lee, Fujishiro and Han teach the method of claim 1, wherein the subset of the plurality of time domain resources overlaps with time resources of another transmission (Kim: para. [0068] When confliction between the first transmission and the non-adaptive re-transmission occurs in UE set with the conditional transmission operation at a TTI, the UE is capable of selecting the first transmission or the non-adaptive re-transmission according to a type of transmission resource for the first transmission and performing the selected transmission).

Regarding claim 10-12 and 14-17, Kim, Lee, Fujishiro and Han teach an apparatus comprising a user equipment (Kim: Summary), the apparatus further comprising: a receiver; and a processor (Kim: para. [0205] The controller 1840 controls all operations of the UE. For example, the controller 1840 controls the baseband processing unit 1820 and the RF processing unit 1810 to perform the transmission/reception of signals. The controller 1840 controls the storage unit 1840 to store/read data therein/therefrom. To this end, the controller 1840 is capable of including at least one processor) and Kim, Lee and Fujishiro disclose all the limitations as discussed in the rejection of claims 1-3 and 5-9, and therefore apparatus claims 10-12 and 14-17 are rejected using the same rationales. 

Regarding claim 19, Kim teaches a method of a network device, the method (Kim: Summary) comprising: 
transmitting, to a receiving device, a semi-persistent scheduling resource assignment on a time and frequency resource, wherein the semi-persistent scheduling resource -6-
assignment indicates a set of resources for uplink transmission (Kim: para. [0073 & 0076-0077] ENB 320 is capable of instructing the UE 310 to perform the RRC connection re-configuration in operation 340. The ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL); Kim’878: page 8 2nd paragraph), 
the set of resources comprises a plurality of domain (Kim: para. [0076-0077] and Fig. 9 TDD mode) resources (Kim: para. [0090-0091] UE 310 is capable of initiating the monitoring of an SPS C-RNTI in a serving cell set with SPS (or in a scheduling cell of a serving cell set with SPS) in operation 430. The scheduling cell refers to a serving cell that performs the transmission of scheduling signals (downlink assignment and uplink grant) for a serving cell set with a cross carrier scheduling. And Table 2 - semiPersistSchedlntervalUL - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on; Kim’878: page 13 and page 10), 
the semi-persistent scheduling resource assignment is associated with a semi-persistent scheduling configuration (Kim: para. [0088 & 0073-0077 & 0080] When SemiPersistSchedSCell is signaled (or configured), a serving cell indicated by the SemiPersistSchedSCell may be set with SPS. And Table 2; Kim’878: pages 12-13 and page 10), 
and each domain resource (Kim: para. [0090-0094 & 0074-0075] and FIG. 4, UE 310 ascertains that uplink grants configured in a sub-frame satisfying the following equation occur sequentially in operation 450. That is, UE 310 detects a sub-frame where an uplink grant is configured, based on the following equation.
−(10*SFN+subframe)=[(10*SFNstart time+subframestart time)+N*semiPersistSchedIntervalUL+Subframe_Offset*(N modulo 2)] modulo 10240. And Table 2 - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on. Kim’878: pages 12-13 and page 10)
of the plurality of time domain resources (Kim: para. [0090-0091] UE 310 is capable of initiating the monitoring of an SPS C-RNTI in a serving cell set with SPS (or in a scheduling cell of a serving cell set with SPS) in operation 430. The scheduling cell refers to a serving cell that performs the transmission of scheduling signals (downlink assignment and uplink grant) for a serving cell set with a cross carrier scheduling. And Table 2 - semiPersistSchedlntervalUL - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on; Kim’878: page 13 and page 10) has a transmission time interval length corresponding to symbols (Kim: para. [0055] and FIG. 2 Physical layers (PHY) 220 and 225 in UE and ENB are capable of channel-coding and modulating data from the higher layers, creating OFDM symbols, and transmitting them via a wireless channel; Kim’878: pages 4-5); and
transmitting an indication, wherein the indication indicates a subset of the plurality of time domain resources for semi-persistent scheduling related data communications (Kim: para. [0061] UE set with a conditional transmission operation may be configured with a semi-persistent scheduling (SPS) uplink transmission, and para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL). Kim’878: pages 6-8) to be skipped, muted, or a combination thereof (Kim: para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Kim’878: pages 7-8), and 
the subset (Kim: para. [0090-0094 & 0074-0075] and FIG. 4, UE 310 ascertains that uplink grants configured in a sub-frame satisfying the following equation occur sequentially in operation 450. That is, UE 310 detects a sub-frame where an uplink grant is configured, based on the following equation.
−(10*SFN+subframe)=[(10*SFNstart time+subframestart time)+N*semiPersistSchedIntervalUL+Subframe_Offset*(N modulo 2)]modulo 10240. And Table 2 - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on; Kim’878: pages 12-13 and page 10)
of the plurality of time domain resources occurs between two time domain resources of the plurality of the time domain resources (Kim: Para. [0074-0077 & 0080-0084] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, may be defined as the format of ENUMERATED {SETUP}, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Para. [0080-0084] SkipUplinkTransmission: conditional transmission instruction. Enumerate {SETUP}.  SkipUplinkTransmission instruction the location and interval of which uplink subframe to be skipped can be among or between the SPS scheduling resources. Kim’878: page 8 2nd paragraph and pages 10, 12-13);
wherein the receiving device, in response to receiving the indication prior to the subset of the plurality of time domain resources (Kim: para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0078] UE 310: determines to perform the first transmission or the re-transmission, considering SPS-ConfigUL, SkipUplinkTransmission, a condition as to whether SemiPersistSchedSCell exists and the value, a characteristic of the first available transmission resource, and a type of re-transmission; and performs the uplink transmission. therefore, Kim teaches receiving SPS configuration with skip uplink transmission instruction prior to the resource for skip uplink transmission. . Kim’878: pages 7-8), 
skips semi- persistent scheduling related data communication, mutes the semi-persistent scheduling related data communication, or a combination thereof for uplink transmission for semi-persistent scheduling related data communications (Kim: para. [0061] UE set with a conditional transmission operation may be configured with a semi-persistent scheduling (SPS) uplink transmission, and para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL). Kim’878: pages 6-8) in the subset of the plurality of time domain resources (Kim: para. [0073] the ENB 320 is capable of instructing the UE 310 to perform the RRC connection re-configuration in operation 340. The ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, may be defined as the format of ENUMERATED {SETUP}, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Kim’878: pages 7-8).
It is noted that Kim does not explicitly disclose:
the set of resources comprises a plurality of time domain resources,
and each time domain resource of the plurality of time domain resources has a transmission time interval length corresponding to a number of symbols.
However, Lee from the same or similar fields of endeavor teaches the use of:
the set of resources comprises a plurality of time domain resources (Lee: para. [0108] The basic time-domain unit for dynamic scheduling may be one subframe and may include two consecutive timeslots. This may be referred to as a RB pair or a Physical RB pair),
and each time domain resource of the plurality of time domain resources has a transmission time interval length (Lee: para. [0427] Time-Frequency resources may include any of: (1) one or more Resource Elements (REs), one or more Resource Blocks (RBs), and/or (3) one or more symbols. para. [0168 &] An UL DM-RS pattern may be changed when PUSCH RE muting is used (e.g., applied) due to the collision with a DL channel or a RS. The RS pattern may be interchangeably associated with and refer to a RS structure, a RS location, and/or a RS time/frequency location) corresponding to a number of symbols (Lee: para. [0106 & 0420 & 0428-0429] Each subframe may consist of two timeslots of 0.5 ms each. There may be either seven or six OFDM symbols per timeslot. Seven symbols per timeslot may be used with normal CP length, and six symbols per timeslot may be used with extended CP length). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lee in the method Kim. One of ordinary skill in the art would be motivated to do so for to mitigate interference using for example, collision avoidance and/or power control (Lee: para. [0086-0095]).
It is noted that Kim and Lee do not explicitly teach: transmitting an indication on a physical downlink control channel (PDCCH).
However, Fujishiro from the same or similar fields of endeavor teaches the use of: transmitting an indication on a physical downlink control channel (PDCCH) (Fujishiro: col. 15 lines 34-39 In step S502, the eNB 200 transmits, to the UE 100, DCI (SPS activation instruction) for activating SPS (Enhanced SPS), using the PDCCH; Fujishiro’315: page 66 line 33 to pages 67 lines 4. Fujishiro: col. 14 lines 26-51 An uplink radio resource is allocated from the eNB 200 to the UE 100 according to the fifth embodiment, by SPS. Special SPS in which nonperformance (or skip, claim 1) of uplink transmission  in a transmission opportunity defined according to an SPS periodicity (SPS transmission opportunity) is permitted is configured in the UE 100 by the eNB 200. The “uplink transmission” is PUSCH transmission including not only transmission of uplink data but also transmission of padding data. In normal SPS, the UE 100 needs to always perform uplink transmission in the SPS transmission opportunity. In contrast to this, in the special SPS, nonperformance of uplink transmission in the SPS transmission opportunity is permitted. Hereinafter, such special SPS will be referred to as “Enhanced SPS”; Fujishiro’315: page 55 lines 33-37, page 65 line 36 to page 66 line 12). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Fujishiro in the method Kim and Lee. One of ordinary skill in the art would be motivated to do so for to power consumption of the UE 100 can be thereby further suppressed (Fujishiro: col. 14 lines 26-51).
It is noted that Kim, and Lee and Fujishiro do not explicitly teach: in response to receiving the indication a predetermined time prior to the subset of the plurality of time domain resources.
However, Han from the same or similar fields of endeavor teaches the use of: in response to receiving the indication a predetermined time prior to the subset of the plurality of time domain resources (Han: Abstract - provide conditional physical uplink control channel (PUCCH) resource allocation in time division duplex (TDD) for a hybrid automatic retransmission request-acknowledge (HARQ-ACK) transmission in a subframe n. User equipment (UE) can receive a downlink control channel within a prior specified subframe, wherein the prior specified subframe occurs in time before the subframe n. para. [0082-0083 & 0045] In an example, the prior specified subframe can include a subframe n−k where kεK, and where a downlink association set index K is defined in a Table 10.1.3.1-1 in a Third Generation Partnership Project (3GPP) Long Term Evolution (LTE) standard Release 11 Technical Specification (TS) 36.213 (e.g., Table 3), and K can include a set of M elements {k0, k1, . . . kM−1} depending on the subframe n and an uplink/downlink (UL/DL) configuration. Para. [0045] For example, in uplink-downlink configuration 4, uplink subframe 2 (subframe n) handles ACK/NACK feedback for downlink and special subframes which are {12, 8, 7, 11} subframes (subframes km) earlier than uplink subframe 2 (i.e., downlink and special subframes {0, 4, 5, 1} (or downlink and special subframes n−km)) and M equals 4. Uplink subframe 3 (subframe n) handles ACK/NACK feedback for downlink subframes which are {6, 5, 4, 7}subframes (subframes km) earlier than uplink subframe 3 (i.e., downlink subframes {7, 8, 9, 6} (or downlink subframes n−km)) and M equals 4. For uplink-downlink configuration 5 uplink subframe 2, M equals 9. For uplink-downlink configuration 0, uplink subframe 2, M equals one, and uplink subframe 3, M equals zero). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Han in the method Kim, Lee and Fujishiro. One of ordinary skill in the art would be motivated to do so for reserving the PUCCH resources for each DL subframe, PUSCH resource can be efficiently scheduled for the DL subframes within a bundling window. The PUCCH resource for HARQ-ACK in TDD can also be determined by a function of the lowest CCE index of the scheduling PDCCH (Han: para. [0050]).

Regarding claim 20, Kim, Lee, Fujishiro and Han disclose all the limitations as discussed in the rejection of claim 2, and therefore method claim 20 is rejected using the same rationales.

Claims 4, 9, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Lee, Fujishiro and Han as applied to claims 1, 10 and 19 above, and further in view of McBeath et al. US 20130142142 A1, hereinafter McBeath.
Regarding claim 4, Kim, Lee, Fujishiro and Han teach the method of claim 1, wherein the semi-persistent scheduling resource assignment is for transmissions (Kim: para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Kim’878: pages 7-8).
It is noted that Kim, Lee, Fujishiro and Han do not explicitly disclose: the semi-persistent scheduling resource assignment is for downlink transmissions.
However, McBeath from the same or similar fields of endeavor teaches the use of: the semi-persistent scheduling resource assignment is for downlink transmissions (McBeath: para. [0050] the PDCCH is used to transmit scheduling or control data packets referred to as DCI packets to the UA 10 to indicate scheduling to be used by UA 10 to receive downlink communication traffic packets or transmit uplink communication traffic packets or to send specific instructions to the UA (e.g. power control commands, an order to perform a random access procedure, or a semi-persistent scheduling activation or deactivation)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of McBeath in the method of Kim, Lee, Fujishiro and Han. One of ordinary skill in the art would be motivated to do so for dynamically allocates resources for Physical Downlink Shared CHannel (PDSCH) and Physical Uplink Shared CHannel (PUSCH) data transmissions, and sends scheduling information to the UAs through a scheduling channel (McBeath: para. [0005]).

Regarding claim 9, Kim, Lee, Fujishiro and Han teach the method of claim 1, wherein the plurality of time domain resources are periodic and, in response to skipping the semi-persistent scheduling related data communication, muting the semi-persistent scheduling related data communication, or the combination thereof in the subset of the plurality of time domain resources (Kim: para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Kim’878: pages 7-8).
It is noted that Kim, Lee, Fujishiro and Han do not explicitly disclose: an additional time domain resource is added to the plurality of time domain resources to perform semi-persistent scheduling related data communication to result in an enlarged plurality of time domain resources, and wherein the enlarged plurality of time domain resources includes the plurality of time domain resources and time domain resources of the enlarged plurality of time domain resources are not periodic.
However, McBeath from the same or similar fields of endeavor teaches the use of: an additional time domain resource is added to the plurality of time domain resources to perform semi-persistent scheduling related data communication to result in an enlarged plurality of time domain resources, and wherein the enlarged plurality of time domain resources includes the plurality of time domain resources and time domain resources of the enlarged plurality of time domain resources are not periodic (McBeath: para. [0022] FIG. 10 is a table showing aggregation levels for a UA-specific space, the size of each aggregation level in number of CCEs, and an extended number of PDCCH (CCE subset) candidates to be searched at each aggregation level). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of McBeath in the method of Kim, Lee, Fujishiro and Han. One of ordinary skill in the art would be motivated to do so for dynamically allocates resources for Physical Downlink Shared CHannel (PDSCH) and Physical Uplink Shared CHannel (PUSCH) data transmissions, and sends scheduling information to the UAs through a scheduling channel (McBeath: para. [0005]).

Regarding claims 13 and 18, Kim, Lee, Fujishiro, Han and McBeath disclose all the limitations as discussed in the rejection of claims 4 and 9, therefore apparatus claims 13 and 18 are rejected using the same rationales.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468